[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JUNE 7, 2012
                             No. 11-15828
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                D.C. Docket No. 6:10-cr-00161-ACC-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MICHAEL FRANK BURGESS,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 7, 2012)

Before HULL, MARTIN and HILL, Circuit Judges.

PER CURIAM:
      Sean M. Wagner, counsel for Michael Frank Burgess in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Burgess’s convictions and

sentences are AFFIRMED. Accordingly, Burgess’s motion for leave to file a pro

se supplemental brief is DENIED.




                                         2